Citation Nr: 0305846	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  98-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of the hips, 
knees and ankles secondary to chemotherapy treatment received 
for service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This appeal arose from a January 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The issue was remanded by the Board of 
Veterans Appeals (Board) in November 1999.


FINDING OF FACT

The veteran's arthritis of the spine and multiple joints is 
not etiologically related to the service-connected non-
Hodgkin's lymphoma or to the chemotherapy received for the 
treatment of this disorder.


CONCLUSION OF LAW

Arthritis of the spine and multiple joints is not proximately 
due to or the result of the service-connected non-Hodgkin's 
lymphoma.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he currently suffers from 
arthritis of the spine and various other joints.  He has 
stated that this condition is directly related to the 
chemotherapy that he received for the treatment of his 
service-connected non-Hodgkin's lymphoma.  Therefore, he 
believes that service connection is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The record indicates that the veteran was diagnosed with 
Hodgkin's disease in 1986.  He was treated with chemotherapy 
from June to December 1986.

In December 1986, the veteran was examined by VA.  It was 
noted that he had had 10 inches of the sigmoid colon removed 
due to non-Hodgkin's lymphoma.  A review of the 
musculoskeletal system was negative.

A March 17, 1987 treatment record showed complaints of mild 
low back pain.  There was slight sacroiliac joint discomfort 
on palpation.  There were no spasms.  Records from his 
private oncologist developed between 1990 and 1993 made no 
mention of joint problems.  

The veteran was examined by VA in December 2000.  The 
examiner noted the veteran's history of treatment for 
Hodgkin's disease in 1986; this disorder has been in 
remission since that time and had required no chemotherapy 
since 1986.  He complained that he had developed arthritis 
some 14 to 15 years before; this involved multiple joints, to 
include the back, hips, knees and ankles.  He stated that he 
suffers from pain, weakness, stiffness, fatigability and lack 
of endurance in all of these joints.  He commented that this 
was a chronic, recurring problem, with no specific flare-ups.  
The physical examination showed that he could ambulate 
without aids or assistance.  There was some generalized 
tenderness and soreness of the back, along with some pain on 
motion although he could forward flex to 90 degrees and could 
extend, bend and rotate to 30 degrees.  The hips showed some 
generalized tenderness and pain and some pain on motion; 
however, he could flex to 125 degrees, extend to neutral, 
abduct to 45 degrees, adduct to 25 degrees, internally rotate 
to 40 degrees, and externally rotate to 60 degrees.  He 
complained of pain on extreme motions of the hips.  Both 
knees showed some aching and some crepitation with motion.  
They displayed range of motion of 0 to 140 degrees, with pain 
at the extremes of motion.  There was no effusion or signs of 
instability and the ligaments were stable.  Both ankles 
showed generalized pain, tenderness and soreness with motion.  
He could dorsiflex to 20 degrees and plantar flex to 40 
degrees.  The diagnosis was systemic degenerative arthritis 
involving the spine in multiple joints.  The examiner then 
stated that "[The veteran] has degenerative arthritis 
involving the spine and multiple joints.  I know of no 
connection between Hodgkin's and the chemotherapy to cause 
this.  I think this is just a naturally-occurring arthritis.  
I cannot relate this to the Hodgkin's lymphoma or 
treatment."

VA treatment records developed between March and June 2001 
showed complaints of bilateral knee pain.  The diagnosis was 
bilateral arthritis.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  On Decebmer 17, 2002, the 
veteran was sent correspondence by the RO which informed him 
of the provisions of the VCAA.  It noted what information and 
evidence would be obtained by VA and what information and 
evidence he needed to provide in support of his claim.  He 
was also sent a supplemental statement of the case (SSOC) in 
January 2003 which contained the post-VCAA version of the 
applicable laws and regulations.  

Therefore, it is found that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  The RO has also provided the veteran with an 
examination and notified him of what information and evidence 
was being obtained by VA and what information and evidence he 
needed to provide in order to support his claim.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for multiple joint 
arthritis as secondary to the treatment received for the 
service-connected non-Hodgkin's lymphoma is not warranted.  
The veteran was diagnosed with Hodgkin's lymphoma in 1986 and 
was treated with chemotherapy between June and December 1986.  
There has been no recurrence of the disease and he received 
no further chemotherapy.  He subsequently developed 
degenerative arthritis of the spine and multiple joints.  
However, the VA examination conducted in January 2000 
specifically ruled out any etiological relationship between 
this arthritis and the Hodgkin's lymphoma or the chemotherapy 
received for the treatment of this disease.  While the 
veteran believes that such a connection is present, he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a consequence, service connection may be not 
awarded to his degenerative arthritis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for multiple joint arthritis as secondary to the 
treatment received for the service-connected non-Hodgkin's 
lymphoma.


ORDER

Service connection for arthritis of the spine and multiple 
joints due to chemotherapy for the service-connected non-
Hodgkin's lymphoma is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

